Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Argument
1.             Applicant's arguments filed 04/19/2022have been fully considered but they are moot, because an updated search for features of claim 5 that are further narrowed and then added into claims 1 and 19 (canceled claim 5) has found a second reference  by LEE which is used to meet the new claim language; overall added 7 more references are added on PTO-892. 
              The applicant has amended and argues for  “in a playback session” , “the processor being configured to receive audio data throughout the playback session” and “to output the audio data from an audio buffer and not output the video data to the panel when being in or switched into a first video mute mode”.
             The examiner in previous claim 5 noted as it was detailed in claim 1 using Takinami Fig 3, the audio was partly played during the video mute mode. But this amendment requires the audio to be received and played “throughout the playback session” during the video mute mode. The examiner does not agree as applicant has stated that the audio is turned off during the video mute mode, because it is partly turned off and then turned back on during the vide mute mode, as evidenced by               Fig 3, First step both video and audio are activated (unmute mode).Second step audio is muted, video is not muted. Third step video and audio both muted. Forth step audio is not muted, but video is muted, Last step both video and audio are activated (unmute mode). However, because of the new amendment requiring the audio to be received and played “throughout the playback session” during the video mute mode; then Lee is added as the second reference to meet this limitation.



Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 6, 7, 19 are rejected under 35 U.S.C. 103 as being un-patentable over Takinami (US 20040013402 A1) in view of Lee  (US 20090070810 A1).


           Regarding claim 1, Takinami discloses “A multimedia device {Fig 1 – 3} configured to process video data in a playback session, the multimedia device comprising a processor {control circuit 9, switching circuit 6, recording and reproduction circuit 3, video processing circuit 7 and video muting circuit 10} in communication with a panel {output interface 5}, the processor being further configured to output the video data to the panel when being in or switched into a video unmute mode {video unmute is the default or normal condition}, and further to not output the video data to the panel when being in or switched into a first video mute mode” {output the audio data received throughout the playback session, met by second reference below},
               {In light of the specification, the video mute mode is defined as “not output the video data to the panel” as met by Fig 1, video muting circuit 10. However, please note the distinction between the first / second / third video mute mode (claimed in claims 6, 11) is in how processing is done prior to the video muting; that is, in the first video mute mode (claim 1) the media is retrieved and visual processing is executed prior to video muting which is met by Fig 1, media retrieved from input interface 2, and in real time TV channel tuning the switching circuit 6 processes the visual as it tunes to the channel, but later in circuit 7 the video is muted by element 10. In Fig 2, is shown with flow chart “No” leading to real time TV channel processing and muting the video signals.  
              The second video mute mode (claim 6) the media is also retrieved (met by retrieved from Fig 1, reproduction circuit 4), however, “visual processing” in NOT executed (Fig 1, Box 3 the recording circuit already had muted the video signal so the reproduction circuit 4 is not executing visuals), thus the second video mode for claim 6 is also met.
             The third video mute mode (claim 11) is different by not executing media retrieval and also not executing visual processing, which is the same as pausing or stopping the video display as noted in claim 11.
             Fig 1-3, [0017] a normal TV display (unmuted video mode),
   [0019-20]  particularly [0020] " Further, the muting circuit 10 is included also in the video processing circuit 7 to mute video signals output from the input interface 2 directly to the output interface 5. The muting circuit 10 can be included in the switching circuit 6 at a respective output step to the recording medium 3 or to the video processing circuit 7. The muting circuit 10 disposed separately can be united by a single muting circuit.    
[0021] "The controlling circuit 9 outputs actuating signals to the respective muting circuits 10 in response to a command for switching video signals, such as channel switching, input from the operation key. Depending on an operation mode, any muting circuit 10 starts to operate so as to mute video signals.             
[010] "Further, the video signals may include ones with or without audio signals. By muting such video signals at the time when input video signals are switched, video signals reproduced from reproducing means are not affected by a switching operation. Accordingly, no distorted video images and noises are induced, so that high quality video images can be provided without giving an uncomfortable feeling to a user."  Further detailed in [0028].

                   The multimedia device of Fig 1 providing the first video mute mode (via Fig 1, succession of  elements  2, 6, 7, 10, 5 using live TV video) and  the second video mute mode (via Fig 1, succession of  elements  2, 6, 3, 10, 1, 4, 6, 7, 5 using recorded and reproduced video), and to switch {Fig 1, switching circuit 6} from the first video mute mode to the second video mute mode based on the operation command. As cited in [0013] “and a muting means to mute video signals at the time of switching of input video signals in response to an external command. The muting means is arranged to operate as follows. In case video signals are output in real time, muting is applied to video signals output from the switching means. In case video signals are output to the recording medium, muting is applied to video signals before being recorded on the recording medium. The recording and reproducing apparatus reproduces the muted video signals after being recorded.


              Takinami  in Fig 3, illustrated, First step both video and audio are activated (unmute mode).Second step audio is muted, video is not muted. Third step video and audio both muted. Forth step audio is not muted, but video is muted, Last step both video and audio are activated (unmute mode). Thus,  the audio is partly played during the video mute mode, but Takinami is silent regarding the audio to be received and played “throughout the playback session” during the video mute mode. 
                      Lee in a similar field of endeavor teaches “in a playback session” , “the processor being configured to receive audio data throughout the playback session” and “to output the audio data from an audio buffer and not output the video data to the panel when being in or switched into a first video mute mode”. As cited in  [0035, 37] and Fig 1, the video signal is muted and it plays the audio signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takinami  as taught in Lee to provide “in a playback session” , “the processor being configured to receive audio data throughout the playback session” and “to output the audio data from an audio buffer and not output the video data to the panel when being in or switched into a first video mute mode””, for the purpose of, when for example a video from an audio broadcaster is revived that the video is not of interest, only the audio is played and the video is muted as Lee [0037] teaches.



               Regarding claim 2, Takinami further discloses “The multimedia device of claim 1, wherein the processor is further configured to execute media retrieval and visual processing in response to the first video mute mode” it was detailed in the explanation of the claim 1.


              Regarding claim 6, Takinami further discloses “The multimedia device of claim 1, wherein the processor is further configured to not execute visual processing when being in or switched into a second video mute mode” was detailed in the explanation of the claim 1.


             Regarding claim 7, Takinami further discloses “The multimedia device of claim 6, wherein the processor is further configured to execute media retrieval in response to the second video mute mode” was detailed in the explanation of the claim 1.


            Regarding claim 19, this claim implements the method that details the process of the apparatus in claim 1 and is rejected under the same rationale.



3.	Claims 3 is rejected under 35 U.S.C. 103 as being un-patentable over Takinami (US 20040013402 A1) in view of Lee  (US 20090070810 A1), in view of Saito et al., hereinafter Saito (US 20110316990 A1).

                     Regarding claim 3, Takinami discloses “The multimedia device of claim 1, wherein the processor is further configured to shut down data transmission between the panel {output interface 5} and a frame buffer (video processing circuit 7) in response to the first video mute mode”,
              However, Takinami does not explicitly discloses “a frame buffer”, thus the examiner combines Saito who in a similar field of endeavor teaches “a frame buffer” as used in “wherein the processor is further configured to shut down data transmission between the panel and a frame buffer in response to the first video mute mode”. Analogous art noted in [0017] and the limitation met by [0018, 71].
            [0018] The control portion may control the transmission signal output portion such that a mute signal is included in the control signal, the mute signal causing output of video to be stopped in a device that receives transmission of the video signal, for a predetermined time period from immediately before the video signal switches from three-dimensional video to two dimensional video or from a same timing as the switching. 
           [0071] An HDMI signal sent from an HDMI transmitting portion (HDMI Tx) 111 of the video player 100 that is the source device is directly transmitted to an HDMI receiving portion (HDMI Rx) 302 of the television receiver 300 that is the sink device. A Video signal, an AVI InfoFrame, and an InfoFrame {READS on “frame buffer”, because the information frame signal is inherently sent from a memory/ cache / buffer} that transmits 3D information (only when 3D video is transmitted) are transmitted from the video player 100 to the television receiver 300.
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takinami as taught in Saito to provide “wherein the processor is further configured to shut down data transmission between the panel and a frame buffer in response to the first video mute mode”, for the purpose of allowing the video processing circuit 7 of Takinami to include a “frame buffer” which is the common method of storing the frames of video in memory / cache / buffer for faster processing.


4.	Claim 4 is rejected under 35 U.S.C. 103 as being un-patentable over Takinami (US 20040013402 A1) in view of Lee  (US 20090070810 A1) in view of Nishinosono (US 20080273125 A1).
              Regarding claim 4, Takinami discloses “The multimedia device of claim 1, wherein the processor is further configured to provide the first video mute mode”, but Takinami does not explicitly discloses “wherein the processor is further configured to dim a backlight module of the panel, and to turn off the backlight module, a power supply and a timing controller of the panel”,
           Nishinosono in a similar field of endeavor teaches this limitation [0047, 67]
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takinami as taught in Nishinosono to provide “wherein the processor is further configured to dim a backlight module of the panel, and to turn off the backlight module, a power supply and a timing controller of the panel in response to the first video mute mode”, for the purpose of allowing the video processing circuit of Takinami that provides first video mute mode to save more power by turn off the backlight module, a power supply and a timing controller.


5.	Claim 8 is rejected under 35 U.S.C. 103 as being un-patentable over Takinami (US 20040013402 A1) in view of Lee  (US 20090070810 A1)in view of Belknap et al., hereinafter Belknap (US 5586264 A). 
             Regarding claim 8, Takinami further discloses “The multimedia device of claim 6, wherein the processor is further configured to receive the video data via a network connector”, as noted in detail in claim 1, a television tuner was met “to receive the video data” in light of specification [0040], “a network connecter” could be a “television tuner”, thus “wherein the processor is further configured to receive the video data via a network connector” is met.
               Takinami does not explicitly discloses “and to limit data transmission between a data memory and a video decoder”, 
             Belknap in a similar field of endeavor teaches this limitation as cited in Column 34, lines 37 – 46 and Column 34, line 60 – column 35, line 6. 
          Also the analogous art noted in column 36, lines 20 – 28.
           
            Column 34, lines 37 - 46 (369) The SCSI bus allows for the bursting of data at 20 Mbytes/sec. which minimizes the amount of time that any one video signal is being moved from buffer memory to a specific NTSC adapter. The adapter card 212 contains a large buffer 214 with a performance capability to burst data into memory from bus 210 at high peak rates and to remove data from buffer 214 at much lower rates for delivery to NTSC decoder chips 216, 218. Buffer 214 is further segmented into smaller buffers and connected via software controls to act as multiple buffers connected in a circular manner.
            Column 34, line 60 to column 35, line 6 (371) To further improve the cost effectiveness of the decoder system, a small FIFO memory 224 is inserted between the larger decoder buffer 214 and MPEG decoders 216, 218. The FIFO memory 224 allows controller 226 to move smaller blocks, typically 512 bytes of data, from buffer 214 to FIFO 224 which, in turn, converts the data into serial bit streams for delivery to MPEG decoders 216, 218. Both the audio and the video decoder chips 216, 218 can take their input from the same serial data stream, and internally separate and decode the data required. The transmission of data from the output of the FIFO memory 224 occurs in an isochronous manner, or substantially isochronous manner, to ensure the delivery of an uninterrupted video presentation to a user or consumer of the video presentation. 
             Column 36, lines 20 – 28 Blank-Mute (SCSI START/STOP 3--parameter=mode)                   
              This command blanks the video output without impacting the audio output, mutes the audio output without impacting the video, or both. Both muting and blanking can be turned off with a single command using a Mode parameter, which allows a smoother transition and reduced command overhead. These are implemented on the video adapter 212 after decompression and conversion to analog, with hardware controls to ensure a positive, smooth transition.  
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takinami as taught in Belknap to provide “and to limit data transmission between a data memory and a video decoder”, for the purpose to further improve the cost effectiveness of the decoder system as Belknap teaches.


6.	Claims 9, 11, 13 are rejected under 35 U.S.C. 103 as being un-patentable over Takinami (US 20040013402 A1) in view of Lee  (US 20090070810 A1) in view of Belknap et al., hereinafter Belknap (US 5586264 A) and in view of Kanemaru et al., hereinafter Kanemaru (US 20120201515 A1).  
             Regarding claim 9, Takinami / Lee / Belknap discloses “The multimedia device of claim 8”.
              Takinami does not explicitly disclose “wherein the processor is further configured to stop video decoding via the video decoder and feeding the video data into a video buffer and a frame buffer”, but 
                         Kanemaru in a similar field of endeavor teaches this limitation as cited in   [0233] a network control portion 56 controls the network I/F 25, and thereby obtains various kinds of information from a specific URL (Unique Resource Locator) and/or IP (Internet Protocol) address. A decode control portion 57 controls the video decoder portion 30 and the audio decoder portion 31, and conducts start or stop of decoding, obtaining the information included in the stream, etc.   
          analogous art  [0392] Next, in relation to the 3D content, explanation will be given on an example of outputting a specific video/audio or muting the video/audio (e.g., a black screen display/stop of display and stop of audio output), when starting the 3D program view/listen. This is because there is a possibility of losing the convenience for the user, since the user cannot view/listen the content if starting the display of the 3D content, unconditionally, when the user starts the view/listen of the 3D program.    
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takinami as taught in Kanemaru to provide “wherein the processor is further configured to stop video decoding via the video decoder and feeding the video data into a video buffer and a frame buffer”, for the purpose of allowing the video processing circuit of Takinami that provides first video mute mode to save more power by stopping the video decoding via the video decoder that is feeding the video data into a video buffer and a frame buffer.


             Regarding claim 11, Takinami / Lee / Belknap discloses “The multimedia device of claim 8”
                   Takinami does not explicitly disclose “wherein the processor is further configured to not execute media retrieval and visual processing when being in or switched into a third video mute mode”, but  
                  Kanemaru in a similar field of endeavor teaches this limitation as met by    "pause or stop” = configured to not execute media retrieval and visual processing as met in [0234], providing third video mute mode", and 
[0392] Next, in relation to the 3D content, explanation will be given on an example of outputting a specific video/audio or muting the video/audio (e.g., a black screen display/stop of display and stop of audio output), when starting the 3D program view/listen. This is because there is a possibility of losing the convenience for the user, since the user cannot view/listen the content if starting the display of the 3D content, unconditionally, when the user starts the view/listen of the 3D program.    
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takinami as taught in Kanemaru to provide “wherein the processor is further configured to not execute media retrieval and visual processing when being in or switched into a third video mute mode”, for the purpose of allowing the video processing circuit of Takinami that provides first video mute mode to save more power by stopping to execute media retrieval and visual processing.

              Regarding claim 13 “the multimedia device of claim 11, wherein the processor is further configured to stop video decoding via the video decoder and feeding the video data into a video buffer and a frame buffer” the same limitation was noted in claim 9.


7.	Claim 10 is rejected under 35 U.S.C. 103 as being un-patentable over Takinami (US 20040013402 A1) in view of Lee  (US 20090070810 A1) in view of Belknap et al., hereinafter Belknap (US 5586264 A) in view of Saito et al., hereinafter Saito (US 20110316990 A1).
            Regarding claim 10 “The multimedia device of claim 8, wherein the processor is further configured to shut down data transmission between the panel and a frame buffer”, was already met in claim 3.


8.	Claim 12  is rejected under 35 U.S.C. 103 as being un-patentable over Takinami (US 20040013402 A1) in view of Lee  (US 20090070810 A1) in view of Belknap et al., hereinafter Belknap (US 5586264 A) and in view of Kanemaru et al., hereinafter Kanemaru (US 20120201515 A1) in view of Ciuca et al., hereinafter Ciuca (US 20200145726 A1).
                  Regarding claim 12, Takinami / Lee / Belknap / Kanemaru discloses “The multimedia device of claim 11”, but
                   Takinami does not explicitly disclose “wherein the processor is further configured to stop downloading the video data via a video downloader”, but  
                  Ciuca in a similar field of endeavor teaches this limitation as met by   [0066] using Fig 8, video mute state 852, is turned on via element 853. [0085] "FIG. 9. Further, in some embodiments, preview playback logic 730 causes downloading of video data associated with the other video content to stop or notifies playback application 436 to cause downloading of video data associated with the other video content to stop".
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takinami as taught in Ciuca to provide “wherein the processor is further configured to stop downloading the video data via a video downloader”, for the purpose of allowing the video processing circuit of Takinami that provides first video mute mode to save more power by stopping of downloading the video data via a video downloader.
           

        9.	Claim 14 is rejected under 35 U.S.C. 103 as being un-patentable over Takinami (US 20040013402 A1) in view of Lee  (US 20090070810 A1) in view of Belknap et al., hereinafter Belknap (US 5586264 A) and in view of Kanemaru et al., hereinafter Kanemaru (US 20120201515 A1) and in view of Saito et al., hereinafter Saito (US 20110316990 A1).
            Regarding claim 14 “The multimedia device of claim 11, wherein the processor is further configured to shut down data transmission between the panel and a frame buffer”, was already met in claim 3.


10.	Claims 15 – 18  are rejected under 35 U.S.C. 103 as being un-patentable over Takinami (US 20040013402 A1) in view of Lee  (US 20090070810 A1) in view of Kanemaru et al., hereinafter Kanemaru (US 20120201515 A1).  
             Regarding claim 15, Takinami discloses “The multimedia device of claim 1, wherein the processor is further configured for triggering the first video mute mode”,
                But Takinami does not disclose “wherein the processor is further configured to analyze a label of the video data for triggering the first video mute mode”,
                Kanemaru in a similar field of endeavor teaches “for triggering the first video mute mode” as cited in [0392] Next, in relation to the 3D content, explanation will be given on an example of outputting a specific video/audio or muting the video/audio (e.g., a black screen display/stop of display and stop of audio output), when starting the 3D program view/listen. This is because there is a possibility of losing the convenience for the user, since the user cannot view/listen the content if starting the display of the 3D content, unconditionally, when the user starts the view/listen of the 3D program.   
            Kanemaru further teaches “wherein the processor is further configured to analyze a label of the video data”, as cited in [0160, 180, 232].
      [0160] in program session, the value of the component tag, to be given to each of the components, should be different from one other. The component tag is a label for identifying the component stream, and has the same value to that of the component tag within a stream identification descriptor (but, only when the stream deification descriptor exists within PMT). A field of 24 bits of "ISO.sub.--639_languate_code" (a language code) identifies the language of the component (audio or data) and the language of description of letters, which are included in this descriptor.
              [0180] "component_tag" (component tag) is a field of 8 bits. A component stream for the service can refer to the described content (in FIG. 5), which is indicated by the component descriptor, by means of this field of 8 bits. In program session, values of the component tags, being given to each stream, should be determined to be different from each other. The component tag is a label for identifying the component stream, and has the value same to that of the component tag(s) within a stream identification descriptor (however, only in a case where the stream identification descriptor exists within the PTM).
            [0232] the program information analyzer portion 54 obtains the program information from the multiplex/demultiplex portion 29, to analyze it, and provides necessary information to each module. 
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takinami as taught in Kanemaru to provide “wherein the processor is further configured to analyze a label of the video data for triggering the first video mute mode”, for the purpose of “This is because there is a possibility of losing the convenience for the user, since the user cannot view/listen the content if starting the display of the 3D content, unconditionally, when the user starts the view/listen of the 3D program” as Kanemaru [0392] teaches.   


                 Regarding claim 16, Takinami discloses “The multimedia device of claim 1, wherein the processor is further configured to switch the panel into the video unmute mode or the first video mute mode” as detailed in claim 1,
              Takinami does not disclose “according to a pre-selected time interval”,
                       Kanemaru in a similar field of endeavor teaches “according to a pre-selected time interval”, as cited in [0232] the program information analyzer portion 54 obtains the program information from the multiplex/demultiplex portion 29, to analyze it, and provides necessary information to each module. A time management portion 55 obtains time correction information (TOT: Time offset table), which is included in TS, from the program information analyzer portion 54, thereby managing the present time, and it also gives a notice of an alarm (noticing an arrival of the time designated) and/or a one-shot timer (noticing an elapse of a preset time), in accordance with request(s) of each module, with using the counter that the time 34 has.
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takinami as taught in Kanemaru to provide “according to a pre-selected time interval”, for the purpose of timing a predetermined time interval awaiting a command, so that if no command is input by a user the unmute video is still applied to the video for stabilization of the video signal prior to the unmute video mode (normal mode) being displayed.    

                 Regarding claim 17, Takinami discloses “The multimedia device of claim 16, wherein the processor is further configured to switch the panel into the video unmute mode or the first video mute mode according to a pre-selected time interval” was already noted in claim 16,
             “and a detection result provided by an object detector” interpreted in light of specification [0048], the detection is based on an “inactivity timer”. 
                      Kanemaru further teaches the detection is based on an “inactivity timer”, As cited in [0232] the program information analyzer portion 54 obtains the program information from the multiplex/demultiplex portion 29, to analyze it, and provides necessary information to each module. A time management portion 55 obtains time correction information (TOT: Time offset table), which is included in TS, from the program information analyzer portion 54, thereby managing the present time, and it also gives a notice of an alarm (noticing an arrival of the time designated) and/or a one-shot timer (noticing an elapse of a preset time), in accordance with request(s) of each module, with using the counter that the time 34 has.
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takinami as taught in Kanemaru to provide “the detection is based on an “inactivity timer”, for the purpose of timing a predetermined time interval awaiting a command, so that if no command is input by a user the unmute video is still applied to the video for stabilization of the video signal prior to the unmute video mode (normal mode) being displayed. 

             Regarding claim 18, Takinami further discloses “The multimedia device of claim 6, wherein the processor is further configured to switch {Fig 1, switching circuit 6} the panel {Fig 1, output interface 5} from the first video mute mode to the second video mute mode when the processor does not receive an unmute command within a predetermined time interval”, 
         It was detailed in the explanation of the claim 1, for The multimedia device of Fig 1 providing the first video mute mode (via Fig 1, succession of  elements  2, 6, 7, 10, 5 using live TV video) and  the second video mute mode (via Fig 1, succession of  elements  2, 6, 3, 10, 1, 4, 6, 7, 5 using recorded and reproduced video), and to switch {Fig 1, switching circuit 6} from the first video mute mode to the second video mute mode based on the operation command.
                 [0013] “and a muting means to mute video signals at the time of switching of input video signals in response to an external command. The muting means is arranged to operate as follows. In case video signals are output in real time, muting is applied to video signals output from the switching means. In case video signals are output to the recording medium, muting is applied to video signals before being recorded on the recording medium. The recording and reproducing apparatus reproduces the muted video signals after being recorded.

              Thus, Takinami as noted discloses that “the multimedia device wherein the processor is further configured to switch the panel from the first video mute mode to the second video mute mode when the processor receives an unmute command”, but  
                Takinami does not disclose the same action “when the processor does not receive an unmute command within a predetermined time interval”.  However, this is a matter of a well-known timer control such as “inactivity timer setting” such as “sleep mode” or “wake-up mode” that determines the idle time when no command is received. Kanemaru in a similar field of endeavor teaches “unmuting video” as cited in [0392] Next, in relation to the 3D content, explanation will be given on an example of outputting a specific video/audio or muting the video/audio (e.g., a black screen display/stop of display and stop of audio output), when starting the 3D program view/listen. This is because there is a possibility of losing the convenience for the user, since the user cannot view/listen the content if starting the display of the 3D content, unconditionally, when the user starts the view/listen of the 3D program.   
            Kanemaru further teaches a well-known timer control such as “inactivity timer setting” such as “sleep mode” or “wake-up mode” that determines the idle time when no command is received. As cited in [0232] the program information analyzer portion 54 obtains the program information from the multiplex/demultiplex portion 29, to analyze it, and provides necessary information to each module. A time management portion 55 obtains time correction information (TOT: Time offset table), which is included in TS, from the program information analyzer portion 54, thereby managing the present time, and it also gives a notice of an alarm (noticing an arrival of the time designated) and/or a one-shot timer (noticing an elapse of a preset time), in accordance with request(s) of each module, with using the counter that the time 34 has.
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takinami as taught in Kanemaru to provide “a well-known timer control”, for the purpose of timing a predetermined time interval awaiting a command, so that if no command is input by a user the unmute video is still applied to the video for stabilization of the video signal prior to the unmute video mode (normal mode) being displayed. 

Conclusion
              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422